 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevenson Brick and Block Company,General Wholesale Build-ing Supply Company,New Bern Building Supply Company andReady-Mix Concrete Corp.andRetail,Wholesale and Depart-ment Store Union,AFL-CIO.Cases 11-0,A-2599 and 2717.July 25, 1966DECISION AND ORDEROn March 23, 1966, Trial Examiner Robert E. Mullin issued his,Decision in the above-entitled proceeding, finding that the Respond-ent 1 had engaged in and was engaging in certain unfair labor prac-tices violative of Section 8 (a) (1) and (5) of the National LaborRelations Act, as amended, and recommending that it cease and desisttherefrom and take certain affirmative action, as recommended in theattached Trial Examiner's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions, and the entire rec-ord iii this case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner.2[The Board adopted the Trial Examiner's Recommended Order.]1 Stevenson Brick and Block Company, General Wholesale Building Supply Companv,New Bern Building Supply Company and Ready-Mix Concrete Corp, are referred tocollectively herein as Respondent2on page 212, in the last line of the second paragraph, the Trial Examiner, an doubtthrough inadvertance, refers to Respondent's refusal to reinstate certain striking employeesas a violation of "Section 8(a) (3) and (5) " This reference is, accordingly, corrected toread "Section 8(a) (3) and (1)."'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed by theRetail,Wholesale and Department Store Union, AFL-CIO (herein called Union) against Stevenson Brick and Block Company, GeneralWholesale Building Supply Company, NewBern BuildingSupply Company, andReady-Mix Concrete Corp. (herein collectively called Respondent, or Employer),the General Counsel of the National Labor Relations Board, by the Regional Direc-tor for Region 11 (Winston-Salem, North Carolina), on July 21, 1965, issued anotice of hearing and an order consolidating the above-numbered cases for hearing.'1 Prior to July 21, 1965, when the Regional Director issued an order consolidating thecases numbered in the above caption, he had issued a complaint on January 29, 1965 inCase 11-CA-2599, and a complaint on July 21 in Case 11-CA-2717 The charges on whichthese complaints were based were filed on the following dates The original charge in case11-CA-2599, was filed on December 9, 1964, and an amended charge on January 27, 1965.The original charge in Case 11-CA-2717 was filed on May 4, 1965, and an amended chargeon July 13, 1965160 NLRB No. 21. STEVENSON BRICK AND BLOCK CO.199The Respondent duly filed answers to each complaint in which it conceded certainfacts with respect to its business operations, but denied all alleged unfair labor prac-ticeswith which it is charged.Pursuant to due notice, a hearing was held before Trial Examiner Robert E.Mullin at New Bern, North Carolina, on September 28, 29, and 30, 1965. All par-ties appeared at the hearing and were given full opportunities to examine and cross-examine witnesses, to introduce relevant evidence, to argue orally at the close of thehearing and to file briefs. The parties waived oral argument. On November 8, 1965,the General Counsel submitted a brief on the issues. No brief was received from theRespondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTStevenson Brick and Block Company, General Wholesale Building Supply Com-pany, New Bern Building Supply Company and Ready-Mix Concrete Corp., areNorth Carolina corporations with their principal offices and places of business in andaround New Bern, North Carolina. They are engaged in the manufacture and saleof brick, concrete, and general building supplies. It is conceded that at all timesmaterial herein, all four of these corporate entities have been engaged in a single,integrated enterprise. For this reason, hereinafter in this Decision, except whereotherwise specifically noted, they will be referred to collectively as the Respondent(or, individually, as Stevenson Brick, GeneralWholesale, Building Supply, andReady-Mix). During the 12 months prior to the hearing, a representative period, theRespondent purchased and caused -to be shipped to its common site in the city ofNew Bern, North Carolina, from outside that State, goods and materials valued inexcess of $50,000 On these facts, which are not-in issue, I conclude and find thatthe Respondent is engaged in commerce within the meaning of the Act.ITTHE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and I find, that the Union is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and sequence of eventsThe Respondent concedes, and I find, that all production and maintenance employ-ees and truckdrivers employed by the Respondent at New Bern, Havelock, and Beau-fort, ' North Carolina, excluding office clerical employees, professional employees,outside salesmen, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act..On November 20, 1964, in a secret-ballot election conducted under the supervi-sion of the Regional Director for Region 11, a majority of the employees in theabove-described unit, designated and selected the Union as their representative forthe purpose of collective bargaining with the Respondent.2 On December 1, 1964,the Regional Director certified the Union as the exclusive bargaining agent for theemployees in the foregoing unit. A short while later, the Union requested a bargain-ing conference and the parties met for the first time on January 19, 1965Manyother meetings were held in the following months, the last being on June 25, 1965.These will be discussed hereinafter.On May 3, 1965, the employees of the Respondent went on strike. On May 13,1965, the Union notified the Employer that its striking employees were willing toreturn to work unconditionally. Thereafter, when many of the strikers sought reem-ployment, the Respondent informed them that they had been replaced and that nowork was available.2It is undisputed, and I find, that by virtue of Section 9(a) of the Act, the Union hasbeen the exclusive bargaining agent for the employees in the above-described unit at alltimes since November 20, 1964 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The period prior to the ba,gaining conferences1.The factsDuring the period that the Union was engaged in its organizational campaignamong the Respondent's employees a- number of incidents occurred which are allegedby the General Counsel to have involved violations of the Act by the Respondent'smanagerial personnel.James A. Yates, an employee, testified that during the latter part of September1964, B. G. Hines, president of the Respondent, questioned him as to whether heknew about the union movement. When Yates denied any knowledge of the matter,Hines told him that obviously some of the employees had become involved becausehe had received a letter from the Union claiming that a majority of the employeeshad joined. When Yates again denied having any information on the subject, Hinestold him that he wanted to find out who started the organizational campaign andwould give $20 to find out. Hines then asked that Yates get the answer for him andlet him know.James Hankins testified that about a week before the election on November 20,Howard Lamb, manager of Ready-Mix, questioned him about the union campaignand told him that he "wouldn't have the privileges [he'd] been having if the Uniontook effect."William E. Murphy, a truckdriver, testified that shortly before the election, GeorgeCook, a foreman with General Wholesale, questioned him as to his views about theUnion. When Murphy remained noncommittal on the subject, Cook told him thatthe Union could not help the employees and that he had learned through what hedescribed as "the grapevine" that if the Union won the forthcoming election "Mr.Hines would park the trucks in a vacant lot and . . . you know what that would doto the truck drivers."James Conaway, a warehouse employee, testified that on or about November 17,O. C. Toler, the manager of General Wholesale, called him into his office and statedthat Foreman Cook had told him that Conaway was not in the Union. Toler ques-tioned Conaway as to whether that was true and the latter declared that it was.Then Toler asked that Conaway speak to Frederick English, another employee, aboutwhat Toler described as "themesshe [English] got the boys in." Later that day,Toler queried Conaway as to whether he had spoken to English. Conaway acknowl-edged having done so but told him that English said that he "was too far out in itnow to back up." Toler thereupon declared that "Somebody better know how toback up . . . there wasn't nothing the union could do for the boy;.Mr. Hineswas twenty years building up that business, and the union or nobodyelse was goingto tell him how to run it." Conaway further testified that on the day ofthe election,Foreman Cook came up to him and Everett Bryan, another employee, to talk aboutthe Union and to tell them that when they cast their ballots they should "vote itout."Employee James A. Yates testified that prior to the election it wasnot uncom-mon for him to borrow money from the Company or get an advanceon his wagesbut that after the election this was no longer possible. According to Yates, about aweek after the election he approached Manager Lewis to request a $30 loan. Lewisanswered "No ... you'll have to go to your union man and get you a loan ....Now see what your Union man done? . . . you used to borrow money; now youcan't."Earlier, two other employees who identified themselves with the unioncampaignfelt the effects of this same type of retaliation as that which Lewis applies to Yates.A representation hearing on the union petition for an election was held on Octo-ber 22 Among those who appeared for the Union at this hearing were employeesJames R. Squires and Dalton Cooper. In addition to its attorneys, the Respondentwas represented at the hearing by President Hines, and Managers Toler and Lewis.Both Squires and Cooper owed the Respondent varying amounts for merchandisewhich they had purchased on credit during the course of their employment. Squires'bill exceeded $300 and had been owing the Respondent for some 2 to 3 years at thetime of the representation hearing. The morning after the hearing both Squires andCooper were summoned to Toler's office, shown statements of their accounts andasked by Toler as to when they proposed to pay them. According to Squires, Tolerstated to them that President Hines had directed that $25 a week be taken out oftheir pay until their accounts were settled. Later that day, Toleragain summonedthem to his office and told them that Hines had written a letter stating that althoughnothing would be taken out of their wages at that time they would have to start STEVENSON BRICK AND BLOCK CO.201making voluntary payments on their accounts immediately.Squires testified that heaccepted this demand and thereafter began making voluntary payments.After he hadmade three such payments,however, the Respondent wrote him a note stating thatthereafter$5 a week would be deducted from his pay until his obligation had beensatisfiedThis, in fact,was done for as long thereafter as Squires remained on theRespondent's payroll.In a lengthy letter to all employees which was dated November 12, 1964, andsigned by President B. G. Hines, the Respondent appealed to the employees to voteagainst the Union in the forthcoming election In cataloging the advantages of theircurrent employment,the president's letter stated that at that time "you have no cur-tailments or short workweeks or short pay checks. Instead,you have plenty of over-time work at time and a half pay." Immediately after the results of the electionbecame known the Respondent announced a cut in the working hours and curtail-ment of the workweek for employees in the bargaining unit.The election was held on Friday,November 20, and the fact that the Union hadwon was announced that afternoon.James Conaway,Frederick T. English, JohnBecton, and Dalton, Cooper were warehouse employees for General Wholesale. Priorto the election they had regularly worked for approximately 41/2 hours every Satur-day morning,helping load materials in customers'cars and trucks and performingother duties assigned to them as warehouse helpers. All four of these employees tes-tified that at closing time on the day of the election Manager Toler handed themtheir paychecks and told them not to report for any Saturday work until furthernotice.GeneralWholesale,however, did not thereafter close down on Saturdaymornings.Instead, as English and Becton testified, without contradiction, the workwhich they,as warehouse helpers, had formerly performed was accomplished there-after by office personnel and salesmen who were not in the bargaining unit. None ofthe warehouse helpers was ever recalled for Saturday work after the election.For a long period prior to the election, Frank S. Murphy, a truckdriver for Steven-son Brick,had been working a 44-hour week,reporting for work at 7.30 a.m. andtaking a half hour for lunch.On the afternoon of the election,Lester Cuthrell,superintendent for Stevenson Brick and Murphy's superior,came to him where hewas at work and stated "Frank,you'll report to work Monday morning at 8 o'clock,take an hour for lunch,and knock off at 5 o'clock,a straight forty hour week; .. .that damned union is what caused this .A short time later the Respondent posted a notice for all truckdrivers and ware-housemen of General Wholesale,Stevenson Brick, and New Bern Building Supplyto the effect that beginning on Friday,December 4, they would report for work at8 o'clock. Until this change in the work schedule went into effect the employeesreported for duty at 7:30 a.m. and worked until 5:30 p.m. James Conaway testified,and his testimony was uncontradicted and undenied,that subsequent to the postingof this notice the employees not only reported for work 30 minutes later than usual,they also quit for the day at 5 p.m. rather than 5:30.2.Conclusions with respect to the alleged violations of the Actprior to the bargaining conferencesR.W. Parker,organizer for the Union and its representative throughout all itscontact with the Respondent,testified that at no time did the Respondent ever notifyor consult the Union in connection with any of the above-found changes in thework schedules,elimination of Saturday work, or the cutback in the hours workedper day by employees in the bargaining unit. His testimony in this regard was neverdenied or contradicted by the Respondent.The Employer'sobligation to notify theduly constituted bargaining agent of any proposed changes in hours or working con-ditions is well settled.Whether the Union would have agreed to such changes as amatter of course or disputed them it was at least entitled to the opportunity to con-sider them and, if it desired,bargain with the Respondent as to such proposals. Inits preelection letter to the employees the Respondent had pointedly referred to thefact that without a union they had had "no curtailments or short work weeks." Thevery day that the Union won the election,the Respondent eliminated Saturday workfor the warehouse employees,and Superintendent Cuthrell told Murphy,a truck-driver, that the following Monday his workweek would be shortened and that the"damned union is what caused this ... ... In view of these facts,and in these cir-cumstances,I conclude and find that by the foregoing unilateral action,taken with-out regard to the Union'sposition as the duly designated bargaining agent for theemployees,the Respondent violated Section 8(a)(5) of the Act(TheWeston and 202DECISIONSOF NATIONALLABOR RELATIONS BOARDBrooker Company,154 NLRB747;M. Swack lion and Steel Co.,146 NLRB 1068,1069, 1084-85, enfd. October 20, 1965 (C.A. 6)), and also Section 8(a)(3) and (1)(Kiekliaefer Corporation,127 NLRB 1381, 1382).The testimony of the employees,as setforth above, was credible and it wasneither denied nor contradicted by any witness presented by the Respondent. Otherthan to subject each of these witnesses to a searching cross-examination, theRespondent did not attempt to rebut the testimony which they offered. Accordingly,on their testimony and on this record I conclude and find that the Respondent vio-lated Section 8(a)(1) and (3) of the Act: (1) by adopting a stringent debt col-lection policy as to employees Squires and Cooper, ix obvious retaliation for theirhaving appeared on behalf of the Union at the Board's representation hearing and(2) by the declaration of Manager Ralph Lewis to employees Yates that the latterwould not be given any further advance on his wages, that Yates would "have to goto your union man and get you a loan" and by Lewis' further statement to theemployee that "now, you see what your union man done?"In the context of the foregoing findings, I also conclude and find that theRespondent further violated Section 8(a) (1) of the Act in the following instances:(1) President Hines' interrogation of James Yates as to the identity of the personwho started the union movement coupled with the offer of $20 if Yates could supplythis information.(2)Manager Howard Lamb's statement to James Hankins that if the Union camein he "wouldn't have the privileges [he had] been having . .(3) Foreman George Cook'squestioningof truckdriver William EMurphy as tohis organizational views and his statement that if the Union won the election theRespondent's president would "park the trucks in a vacant lot . .. .(4)Manager O. C. Toler's interrogation of James Conaway as to his views onthe Union and those of Conaway's coworker, Frederick English.3C. The bargaining conferencesInmid-December 1964, Union Representative Parker wrote to the Respondentrequesting that collective-bargaining sessions be initiated. This letter was referred toAttorney Lawrence A. Smith, one of counsel for the Respondent. As the result of afurther exchange of correspondence and several telephone calls, the parties met fortheir first bargaining conference on January 19, 1965. Thereafter, the parties had 14bargaining sessions, the last of which was held on June 25. No contract was everagreed upon.At their first meeting on January 19, the parties were in session for approximately3 hours The Union was represented by Irving Lebold, regional director for theUnion, R. W. Parker, and a committee of six employees. The Respondent was repre-sented by Attorney Stith, Attorney James Sugg, Manager Ralph Lewis, and ManagerO. C. Toler. Lebold was present at about half of the subsequent bargaining sessions.Parker, however, was present at all of them. Attorney Stith, principal spokesmanfor the Respondent during the bargaining conferences, attended all but one of thecollective-bargaining sessions.Most of the time at the initial meeting was spent in a review of the Union's pro-posed contract, a copy of which had been mailed to the Respondent early in Janu-ary.Apart from the conventional clauses on recognition and a definition of thebargaining unit, the union proposal provided, in relevant part: in article II (mem-bership), for checkoff by the Respondent of union dues from the wages of employ-ees; article IV (work week), for reporting pay of 8 hours; article V (seniority), forseniority on a unit-wide basis, as well as a stipulation that seniority would governin the layoff and rehiring of employees and numerous other provisions for theimplementation of this article; article VI (holidays), for six holidays; article VIIThe General Counsel, alleged that two other incidents constituted further independentviolations of Section 8(a) (1). One involved the alleged unlawful interrogation of em-ployee Frederick English by Assistant Manager Marvin Weatherly. English's testimony,however. established that the conversation about the Union arose during a meeting withthe supervisor in which the employee himself initiated the discussion of several subjectsThe other incident involved an occasion on the eve of the election when Manager Lewisshowed a sample ballot to employee James Yates and suggested that he mark an "X" inthe "No" box Whereas the fact that Yates was an illiterate may have added an elementof unlawful interference to this effort at persuasion by his superior, it is my conclusionthat neither here, nor in the above-described incident involving English, did the Respond-ent violate Section 8(a) (1). STEVENSON BRICK AND BLOCK CO.203(vacation),for I week vacation after 1 year of employment,2 weeks after 5 years,and 3 weeks after 10 years;articleVIII (wages),for a 35-cent per-hour increase,and for a continuation of the Respondent's policy of giving all employees a Christ-mas bonus;articleX(settlement of disputes),for a grievance procedure;articleXI(arbitration),for final and binding arbitration by an impartial umpire of any dis-pute which the parties themselves could not adjust;articleXIII(sick leave), for 6days of sick leave with pay each year; article XIV (funeral leave),for 3 daysfuneral leave with pay to attend the funeral of any member of the employee'simmediate family;and article XV (jury duty),for a full day's pay for each workingday an employee was required to serve as a juror.Parker testified that in response to questions from the Union,Attorney Stithstated that the Respondent would not grant any wage increase.The latter testifiedthat at this first session the Union criticized the Respondent's insurance plan for theemployees.According to Stith,both then and later, he suggested that if the Unioncould offer an insurance policy with better coverage the Respondent would gladlyconsider it.Attorney Stith testified,however, and his testimony was undenied, thatthe Union never offered any other insurance plan for the Respondent to consider.On January 20, the parties met again.At this session,in addition to reviewingvarious provisions of the union proposal,Parker raised the question as to why, inconnection with its Christmas bonus, the Respondent paid the Negro employees only$40, whereas the white employees received$125.Attorney Stith promised that hewould check into the matter and return with an answer.The conference closed afterbeing in session for about 3 hours, with an agreement to resume bargaining inmid-February.On February 16 and 17, the parties held meetings each afternoon. Lebold,Parker,and an employee committee represented the Union,whereas Stith and Lewis repre-sented the Respondent.At this timethe Respondent offered its first counterproposal.The salient features of this offer were as follows:article II (union membership),had no provision for checkoff;article IV (work week),had no provision on report-ing pay; article V (seniority),provided that seniority be determined for eachemployee on a company basis, provided for the establishment of a separate senioritylist for the employees in each of the four companies involved, and did not makeseniority a primary or mandatory factor governing personnel changes. The para-graph in article V on this issue read as follows:In all matters involving job openings,lay-offs and recalls from layoffs, trans-fer of employees from one job to another,and in all similar matters, eachCompany shall give full consideration to the seniority of the employees affectedor involved,and in all such cases where the Company finds that skill, ability,and other such factors are substantially equal as between the employeesinvolved, seniority shall govern.Article VI(holidays),provided for three holidays. Article VII (funeral leave), pro-vided 2 daysof leave for an employee to attend the funeral of an immediate rela-tive.ArticleVII (wages),provided that the Respondent would not decrease orreduce the hourly wage of any employeeArticleX (settlement of disputes), pro-vided for a three-step grievance procedure but had no provision for arbitration.Article XIV (no strikes-no lockouts),reads as follows:During the term of this Agreement the Companies shall not engage in anylockout of employees,but this provision shall not be construed as limiting orimpairing the right of the Companies to cease or reduce their operations onaccount of business necessities.If the Companies either directly or indirectlyviolate any provision of this paragraph,the Union shall have such rights andrecourse as the law may provide,including liability for any and all injury ordamage which may result from such violations.It is understood that the liabilityhere provided for shall extend to the full resources of the Companies.During the term of this Agreement there shall be no strike,walkout, slowdown, work stoppage, nor picketing,nor any other concerted action of anynature which has as its purpose or effect the interruption of or interferencewith the Companies'production.If the Union,either directly or indirectly,authorizes,promotes,supports or condones any violation of any provision ofthis paragraph,the Companies shall have such rights and recourse as the lawmay' provide, including liability for any and all injury or damage which mayresult from such violations.It is understood that the liability here provided forshall extend to the full resources of the Union and shall not be confined to anyLocal Union which may have been or may be chartered by the Union. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the 2 days in February on which the negotiators met, the union representa-tive voiced many objections to the Respondent's counterproposal. These objectionscentered on the provisions as to wages, seniority, holiday pay, the grievance proce-dure, and the no-strike clause.There was no substantial conflict in the testimony of Parker and Stith as to whattranspired at these two sessions. It is evident that the Union objected to theRespondent's failure to offer any wage increase. The Respondent maintained thatitwould grant no raise and that the basic hourly rate would be kept at $1.15. TheUnion objected to the Respondent's seniority plan on the ground that it did notmake seniority the controlling factor in personnel actions and because the Respond-ent proposed to establish four separate seniority lists rather than one list for allemployees in the unit. The Union also objected to the no-strike clause and theabsence of any provision for arbitration. On holidays, the union representativespointed out that whereas the Respondent's counterproposal provided for only threeholidays, at that very time the-employees were actually getting four paid holidays.Parker testified that when the Respondent's negotiators found that this was correctthey amended their proposal to include a provision for four holidays. There wasalso some discussion of the sick pay provision of the union proposol.The next bargaining session was held on March 3. Parker and a committee ofthree employees represented the Union. Stith and Lewis appeared for the Respond-ent.At this time the Respondent offered its second counterproposalMRny of theoriginal provisions of its first proposal remained the same. On the other hand therewere several changes. Article VI (holidays) provided that employees get four paidholidays a year, the same number they were then receiving. Article VII (funeralleave) was amended to include the father-in-law and mother-in-law of an employeewithin the list of relatives whose funeral the employee could attend on 2 days of paidleave.Article VIII (pay in case of illness), provided that in the event of sicknesslastingmore than 6 days the employee would receive up to 6 days of sick pay forthe period fiom the 6th to 12th day of his illness. Article X (vacations and vacationpay), provided that all employees with at least 1 year of service with the Respondentwould receive 1 week's vacation with pay. Article XI (reporting pay), provided thatan employee reporting- for work, without previous notice not to report, wouldreceive a minimum of 2 hours work or, in the event he was not put to work, hewould receive 2 hours pay. Article XII (Christmas pay), provided that at Christmastime each employee would receive a lump sum cash amount of not less than $25.Article XVI (jury pay), provided that an employee called to serve on a jury wouldreceive from the Respondent the difference between the amount he received for suchjury service and the amount he would have earned while on the job had he beenworking during such time. All other provisions in the Respondent's second proposalon such issues as checkoff, seniority, arbitration, and the matter of strikes and lock-outs remained the same as in the original counterproposal.Stith testified that on March 3 the Respondent's counterproposal was discussedbut that the Union did not press any particular point. At this meeting, the Union,apparently, spent most of the time examining the new proposals offered by theRespondent. In so doing, Parker restated his objection to the seniority clause on theground that it gave the Respondent complete discretion as to seniority. He alsovoiced his continuing objection to the lack of any provision for arbitration ofgrievances and to the provision on Christmas bonuses whereby the Respondentwould pay only $25. Since the previous Christmas bonus had exceeded that figureby a substantial margin, Parker contended that the Respondent's proposal actuallyinvolved a decrease.On March 9, the parties met again, with the same representatives appearing forthe Union and the Respondent as had met the preceding week. In a discussion ofreporting pay, the Respondent agreed to increase the number of hours allowed fromtwo to four and also to provide that an employee could telephone the plant at theRespondent's expense on any day the employee might have reason to believe therehad been a shutdown. In a discussion of seniority and arbitration the Union pro-posed that the parties adopt a plan in effect at another plant in the area wherebyone man in the community had agreed to handle all arbitration cases under thatcontract. According to Parker, Stith refused to consider this proposal on the groundthat he did not believe in arbitration.At this meeting the Respondent offered an amendment to article XIV in its secondcounterproposal. Pursuant to this amendment, in addition to the three-step grievance STE, VENSON BRICK'AND BLOCK CO.205procedure originally provided in the Respondent'soriginal proposal,the Employerproposed that in the event the grievance was not settled at the third step,the Unionwould have the right to strike provided several conditions were met. The newclause read as follows:If a grievance has not been satisfactorily settled by the procedure thus pro-vided for, the Union shall have the right to strike with respect to the same,under the following conditions. If the Union desires to strike with respect tosuch grievance, it shall give two (2) weeks written notice to the Company thatit intends to do so. At the expiration of such two (2) week period, the Unionmay strike,and if it desires, also engage in lawful picketing,on account of thegrievance in question, but not for any other cause or reason.Except for such striking or picketing as is here provided for, the Union andthe employees shall adhere and conform to the provisions of Article XIX ofthis Agreement .4In case the Union chooses not to strike at the end of the two (2) weekperiod referred to above, then the grievance,as to which it gave notice ofstrike, shall be considered as settled and ended,and the same shall not there-after be the subject of any strike or other action prohibited by Article XIX ofthisAgreement.There was some discussion of this last proposal by the Respondent. Parker testi-fied, credibly, that when he asked the Employer's representatives as to what wouldhappen to those who struck over a grievance, they replied that the strikers wouldbe replaced. Stith testified, likewise credibly, that he told Parker and Lebold 5 thatin the event of a strike the Respondent would try to keep its plants operating.On March 31, the parties met again. The Union was represented by Parker andthe committee of employees. The Respondent, however, was represented by AttorneySugg, a partner of Stith, and Manager Lewis. Sugg did not testify at the hearing.According to Parker, little was accomplished at this meeting, other than a reviewby the parties of their earlier positions. The Union asked whether there had beenany change in the Respondent's position on seniority, arbitration, checkoff, and thebonus, and the Respondent's representatives replied that there had been none. Itwas undenied that Sugg also told the union delegation that he was not in a positiontomake any commitments, but would have to take everything back to Stith, theRespondent'sprincipal negotiator.On April 23, the parties met once more. Lebold, Parker, and the committee ofthree employees represented the Union. This time, Stith waspresent, as well asManager Lewis, George Roseberry, a representative of the Federal Mediation andConciliation Service, and a Mr. Ciily, of the North Carolina Department of Labor,were likewise in attendance.Both Parker and Attorney Stith testified as to the sub-stance of the negotiations at this meeting. The testimony of both was largely uncon-tradictory.At the same time, each testified as to topics covered at themeeting, towhich the other did not refer in any way during the course of his testimony. Thesematters will be discussed more fully below.Parker testified that in response to a question by the Union, the Respondent statedagain that it would grant no wage increases. The unit involved was made up pre-ponderantly of Negro employees. Parker raised the question as to why all of theNegroes were in one classification whereas the white employees in the unit werein other, and better, pay classifications. Stith answered that this was because all ofthe Negroes were classed as laborers. The Union also objected to the Respondent'soffer in its last counterproposal of a $25 Christmas bonus, in contrast with the $40bonus which had been paid in 1964. Parker stated that, in voicing this objection, theUnion likewise complained that since the election, the Respondent had not only cutthe amount of its Christmas bonus, it had also reduced the workweek from 45 to 40hours. In this connection, Attorney Stith testified that on this occasion he told theUnion that the bonus was a Christmas gift and not part of any established bonusplan, so that if it was to be a significant issue he asked that the Union make aproposal on the subject. According to Stith, however, no such proposal was everforthcoming. Parker testified that, in their discussion of the no-strike clause and the'ArticleXIX was the provision banning strikes and lockouts In the Respondent'soriginal counterproposal (quoted earlier herein) it was numbered article XIV.5Lebold, however,was not at the meeting of March 9. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal ofthe Respondentto agree onarbitration, Stith told them that if there wasany dispute on which the parties were unable to agree it could be taken to the Boardor to the courts. According to Parker, Stith also stated that whereas the employeeshad a right to strike, that if they did so they would be replaced. Parker testifiedthat at this point the members of the union committee told the Respondent's repre-sentatives that because of dissatisfaction with the progress of the negotiations theunion members felt that a strike had become necessary and that it wasimminentat that very time.The testimony of Attorney Stith was not in any significant conflict with that ofParker, related above. On the other hand, he testified at some length about severalmatterswhich, according to him, had been discussed fully at themeeting onApril 23, and which subjects Parker in his testimony did not cover in anydetail.Thus, Stith testified that at this meeting Irving Lebold insisted upon a completereview of all items which had been covered in their negotiations. Whereas Leboldhad been present for the first three sessions, the last meeting which he attendedprior to April 23, had been on February 16. According to Stith, Parker, the principalnegotiator for the Union at the intervening sessions, had agreed with the Respondentas to all the provisions of a contract,excepton the issues of checkoff, seniority, awage increase, arbitration, and the no-strike clause. Stith testified that on April 23,when Lebold appeared at the meeting he made it clear that it was he, and notParker, who had the ultimate authority to approve the terms of the contract andthat he wanted to review everything that had been covered up to that time. Stiththereafter testified, and his testimony in this respect was not denied or contradicted,that at Lebold's insistence, all provisions of the proposed contracts were thenreviewed,many of them over his [Stith's] objection that agreement had alreadybeen reached with Parker on them.It is also clear that at this meeting Lebold raised, for the first time, the demandthat only a local union be named a party to the contract. The Respondent's pro-posals had contained a clause making both the Union and the Company liable fordamage suits in the event of any breach of the contract. According to Stith, Leboldproposed that the International Union not be named a party, and that a local of theUnion would be the sole signatory. Stith objected on the ground that since theInternational had been certified he could see no alternative to naming it in anyagreement concluded. Parker conceded at the hearing that the whole issue aroseover the Union's concern about the liability of the International for any damageactions arising out of the no-strike provisions on which the Respondent insisted.6As the session drew to a close on April 23, the Respondent proposed that the nextmeeting be deferred for from 3 to 4 weeks. At the Union's insistencethat an earlymeeting was imperative because of the likelihood that the employees would vote togo out on strike, the Respondent agreed upona meetingthe following week.On April 30, the partiesmet again.The Union raised the wage issue and theRespondent stated that there was no changein its earlier positionthat no wageincrease would be considered. The Union suggested that instead of paying a Christ-mas bonus the Respondent should use the money to increasewages,but this like-wise met with a negativeresponse.There wasalso some discussionof the questionas to whetherthe Internationalor a local would be party to the contract. On thisissue alsothere wasno agreement.The meetinglastedonly an hour and was thenadjourned.After each of the bargainingsessionsthe unionrepresentatives held a meeting atthe union hall to report on theresults ofthe negotiations. At such a meeting, heldon the evening of April 30, Parker reported to the membership on the status of theirnegotiations with the Respondent. After he and some of the other members of thebargainingcommitteehad addressed the employees present, a strike vote was takenand all present voted to go out on strike.6Although Parker did not concede that it was at the meeting of April 23 that this issuewas raised by the Union for the first time, he did admit that the negotiations had been inprogress for a considerable period before Lebold proposed that the name of the Interna-tional be kept out of the final agreement. STEVENSON BRICK AND BLOCK CO.207The strike began May 3, the following Monday, when the Union established apicket line in front of the Respondent's gates 7 It continued until May 13,when theUnion sent the following telegram to B. G. Hines, the Respondent's president:THIS IS TO INFORM YOU THAT ALL EMPLOYEES NOT WORKINGAND ON STRIKE WILL REPORT FOR WORK UNCONDITIONALLYFRIDAY MORNING MAY 14TH 7:30 A.M.The next day,when the strikers endeavored to report for work the Respondent'sofficials informed them that no work was availableIn the meantime,collective-bargaining sessions were held on May 7 and 13. Atthe meeting on May 7, the Respondent withdrew its offer to provide for a Christmasbonus in the contract.According to Parker,Stith told them that since the Unionclaimed that the bonus had been administered discriminatorily the Respondent waswithdrawing its offer completely.After some discussion of their outstanding differ-ences and it appearing that the position of the parties as to checkoff,seniority,arbitration,and a wage increase remained the same, the meeting adjourned.On May 13, the parties met again.The strike was still in progress and that veryday the Union sent its telegram to the Respondent offering that the strikers returnto work unconditionally.Parker proposed that the strikers be paid $1.25 an hoursince, in any event, the Respondent would have to begin paying that rate in Septem-ber pursuant to changes in the minimum wage provisions of the Fair Labor Stand-ards Act. The Respondent's representatives rejected this offer, however,and Stithtold the union delegation that, in any event, at that time no work was available forthe strikers who desired reemployment B Once more,Parker reviewed the provisionson checkoff,wages, seniority and arbitration and, again, the Respondent's repre-sentatives stated that they had not changed their position as to any of these items.At adjournment time, the Union sought an early meeting,but because Stith statedthat he would be unavailable for several weeks, the parties set their next conferencefor the end of May.On May 28, the parties held another bargaining session. The Union requested thatthe strikers be returned to work and met with the same declination that theRespondent had given at the preceding meeting. Parker,on behalf of the Union,then requested that the Respondent supply it with information as to the number ofreplacements hired, their rate of pay,and seniority.Stith promised that he wouldsecure the information requested.Parker reviewed the principal differences stilloutstanding between the Union and the Employer and Stith informed him that therehad been no change in the Respondent's position.On June 4 the parties met once more.Parker, on behalf of the Union, againasked that the strikers be put back to work and received substantially the samedeclination as had been given on earlier occasions.There was also no change on7The parties stipulated at the hearing that the following named were employees of theRespondent and that on May 3, 1965,theydid not appear for work :Johnie Becton, Jr.Cody UshryEdward BrownHerman BrownJohn BectonClaude Davis, JrDaniel BryantFloyd BlangoMark FonvilleEdward BryantJate CarmonJimmie HankinsLeonard BryantCaggie FieldsEdward Earl HargettDalton CooperLinwood HarrisEdmund Jones, Jr.James A ConawayJoseph JonesRobert MannFrederick T. EnglishJames A. LarkThomas MurphyCharlie Gray, JrJames Lee MooreWillieWhiteLellon HargettFrank MurphyLawrence Davis, JrJames LoftinMelvin RobertsRiley DavisLamb LovickIsaac ThompsonJohn A. JonesWilliam MurphyZ. R. WallaceWillie HallJames SquiresCharles Wilson,Jr.J Roy BryantWilliam Tatum8At the hearing, Attorney Stith denied that the Union at any time offered to lower itswage demands to $1 25 an hour Although,inmost instances both Parker and Stith werevery frank and credible,neither one appeared to have kept copious notes on the bargain-ing conferencesAs a result, in several instances their facility to recall the completedetails of all their numerous meetings was somewhat limited In this instance,it is myconclusion that the recollection of Parker was the more accurate 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDany of the other principal issues separating the parties.Parker, who at that pointhad received none of the information about the replacements which he hadrequested the week before,renewed the request for this data. Stith told him thathe did not know if the Respondent would give it to the Union either then or later.9The parties met for the last time on June 25.Parker and a committee of threeemployees represented the Union,and Stith and Lewis represented the Respondent.Parker asked that the strikers be returned to work. Stith again stated that no workwas available.The parties then reviewed the four items which had represented theirmajor differences throughout the negotiations;namely, checkoff,seniority,arbitra-tion, and a wage increase.The Respondent indicated that its position had notchanged. Parker then stated that the Union would accept the Respondent's positionon seniority.He also asked if the Respondent would agree to a wage increase of atleast a penny.According to Parker,Stith answered in the negative.10Parker alsosuggested that as to a checkoff arrangement the Union would agree to a practice,then in effect at the Coca Cola plant in New Bern, which permitted a union repre-sentative to be present at the time each employee received his week's wages and atthat point solicit the dues from the employee.The Respondent,however, refused toacquiesce in this proposal.The meeting concluded with no progress having beenaccomplished.Thereafter,no further bargaining conferences were held between theparties.Concluding FindingsThe appropriate bargaining unit, as found in the representation proceeding andin this Decision as well,consisted of the production and maintenance employees andtruckdrivers of the Respondent's four companies,excluding,of course,the categoriesenumerated earlier. Records introduced at the hearing establish that in February1965 there were about 75 employees in this unit and that of this number a verysubstantial majority were Negro. The breakdown of white and Negro employees bycompanies was as follows: 11WhiteemployeesNegroemployeesTotalStevenson Biick----------------------------------------------22426General Wholesale--------------------------------------------101828Ready-Mix Conciete------------------------------------------41620Building Supply----------------------------------------------None11165975Payroll data received in evidence disclosed that among the white employees in theunit, 2 were paid $1.15 an hour,2 received$1.17, 2 received$1.24, and the remain-ing 10 received$1.36 an hour or more Among the 59 Negroes one received $1.25an hour, another received$1.20 and the remaining 57 uniformly drew $1.15. As tothe Christmas bonus in 1964, these same records reveal that whereas 58 Negroesreceived$40 each and one received only $25, 14 of the white employees receivedbonuses ranging from a low of$125 to a high of $504.12The Respondent classified all the Negro employees as "laborers"and the whiteemployees as "skilled." At the bargaining sessions Parker protested that some of theU Parker testified,credibly and without contradiction,that the Respondent eventuallyfurnished the Union with the number of employees it had hired to replace the strikers,but that it never gave him any of the other information which lie had requested.30At the hearing Stith testified that when Parker made this statement he considered itas a facetious comment and did not answer it directly.Instead,according to Stith, liemerely asked Parker whether the Union would accept the offer of a penny,but Parkernever answered his question.n The identification of employees as to race was made at the hearing by James RSquires, a witness for the General Counsel.His testimony in this regard was neitherdenied nor contradicted by any subsequent witness12 The breakdown of bonuses given the white employees was as followsNumberAmountNumberAmount1-------------------------$251------------------------5+4431-------------------------401-------------------------45211-------------------------1251-------------------------504 STEVENSON BRICK AND BLOCK CO.209Negro members in the unit were driving trailer-trucks and operating cranes andother types of heavy equipment that entitled them to a classification higher than thatof laborer.On-the other hand, on cross-examination,he conceded that he could notname any Negro employee who was performing precisely the same job as a whitecounterpart and receiving less pay.It appears that most,if not all,of the union members were Negroes.All of thestrikerswere Negro.The Union,however, as the designated bargaining agent forall of the employees in the unit, was under an obligation"to represent equally andin good faith the interests of the whole group."Hughes Tool Company v. N.L.R.B.,147 F.2d 69,74 (C.A.5). In keeping with this obligation the Union could not beexpected to acquiesce in the pay scale and bonus arrangement which, on the surfaceat least, appeared to place the Negro employees in a less favorable position thanthe white employees in the unit.In this connection the Union endeavored to bargain about the bonus and payfrom the outset of its conferences with the Respondent and in its first contract pro-posal it included a provision that the Respondent would continue the practice ofgranting a Christmas bonus. For some while the Respondent ignored the matter.After the Union complained as to the absence of any provision of a bonus in theRespondent'sfirst counterproposal,the Respondent offered to pay a bonus to eachof the employees of "not less than $25." Attorney Stith testified at the hearing thatwhen he made this proposal he was not aware that the minimum bonus for the pre-ceding year had been $40.13Later, on May 7, when the Union insisted on discussingthe bonus questions,the Respondent withdrew even that offer, and never thereafterrenewed it.14The bonus was a bargainable issue(Niles-Bement-Pond Company,97 NLRB 165,167, enf. 199 F.2d 713(C.A.2);GeneralTelephone Company of Florida, 144NLRB 311, 315)and the seemingly inequitable distribution of it in the past betweenthe white and Negro employees imposed on the Union the burden of bargainingabout this matter. The Respondent at first made no offer on the subject.When theRespondent finally made a bonus offer and thereafter,as its counsel stated, theUnion "made an issue about it," the Employer's response was the complete with-drawal of the offer.By this action the Respondent demonstrated that it did notpropose to reach an agreement with the Union on the bonus issue, and that it pre-ferred to thwart the accomplishment of such an objective.On this record,it is myconclusion that the Respondent's conduct in connection with the bonus question wasthe antithesis of good-faith negotiations and a violation of Section 8(a)(5) of theAct.Throughout the entire series of bargaining conferences the Respondent took theunyielding position that there would be no change in its wage structure.Initially,the Union sought a 35-cent wage increase.After the strike began on May 3, Parkeramended this offer with the suggestion that the Respondent start paying a minimumof $1.25 an hour,the equivalent of a 10-cent increase for most of the employees.Finally, late in June, Parker asked whether there was a prospect of any raise, evena penny. To all of these requests,the Respondent'sanswer was an emphatic nega-tive. Similarly, the Respondent refused to consider any of the Union's demands fora checkoff of union dues. Whereas the Union's initial request for such a checkoffwas met by the Employer'sobjection that the proposal would be administrativelydifficult and costly to effectuate,theUnion subsequently altered its original pro-posal drastically to meet this objection.Thus, in June,Parker suggested that theRespondent follow a plan then in effect at the Coca Cola plant in New Bernwhereby, on payday, one of the union members in the bargaining unit stood besidethe pay window while the employees were betting their wages and solicited fromeach individual his union dues for the month. This proposal,however, met withisWhereas two employees in 1964 had received a bonus of only $25, the other 73 em-ployees had received $40 or more14 Stith's testimony on this issue was rather confused and contradictory At one pointlie testified that as to the bonus proposal made by the Respondent, "No, we did not with-draw it " Shortly thereafter, however, he testified "No, it was put this way, they madean issue about it [the bonus] ; . . . I said, if It's a serious stumbling block, let'swithdrawit."Although Stith disclaimed any knowledge as to the amount of the Christmas bonus in1964, this disclaimer was not convincing. Apart from the fact that in his position as thechief negotiator for the Respondent lie would presumptively know about such statistics, hewas assisted throughout the negotiations by Ralph Lewis,manager of the Respondent'splant who must certainly have known the amounts which the Respondent paid in 196425 7-551-6 7-vol 160-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same adamant rejection as had all of the other union requests for the inclusion ofa checkoff provision in the collective-bargaining agreement.15The checkoff, like wages, is a mandatory subject for bargaining.N.L.R.B. v.Reed & Prince Manufacturing Company,205 F.2d 131 (C.A. 1), cert. denied 346U.S. 887;H. K. Porter Company, Inc.,153 NLRB 1370. As to wage demands, thereis, of course, no requirement in the Act which imposes on an employer the obligationto grant an increase merely because a union makes such a request.Grinnell Com-pany, Inc.,153 NLRB 1334;Empire Terminal Warehouse Company,151NLRB1359.Neither is there a requirement that an employer acquiesce in the demandsof a bargaining agent for a checkoff provision.On the other hand, the statutoryright to refuse to agree to a particular proposal or to make a concession may not beused"as a cloak ... to conceal a purposeful strategytomake bargaining futile orfail."N.L.R.B. v. Herman Sausage Company,275 F.2d 229, 232 (C.A. 5). Earlierherein,itwasfound that the Union, in fulfillment of its responsibility as thecollective-bargainingrepresentative for all the employees in theunit,sought tochange an ostensible imbalance in the bonus structure as to the white and Negroemployees.A similar disparity prevailed as to the wages paid thesesame mem-bers of the appropriate unit. As found above, out of 59 Negroes in the unit, 57received the minimum wage, whereas this was true of only 2 of the16whiteemployees in the unit. Nevertheless, all requests of the Unionfor a change in thewage structure were met with the Respondent's answer thatitwould grant noincreases and that the only provision on the subject to which it wouldagree wasa clause whereby it guaranteed merely that wages would not be decreased duringthe term of the contract. Yet, when it withdrew the provision for a Christmasbonus and at thesametime offered no compensatingincreasein the wagerate, theRespondent, in effect, presented the employees with the prospect of getting less atthe end ofthe year than they had received before they had a union.In pressing theUnion to the point of impasse on the maintenance of the statusquo on wages andat the sametime withdrawing its offer of a Christmas bonus from theirnegotia-tions, theRespondent must have known that the Union would never agree. TheRespondent's attitude in this connection and its consistent rejection of all effortsby the Union to propose a checkoff provision which would meet the Employer'sobjections,causeme to conclude and find that the Respondentmaintained thisattitude as to checkoff and wages for the purpose of frustrating agreement withtheUnion.In so doing,itviolated Section 8(a)(5).Seniority, of course, is another mandatory subject for bargaining.IndustrialUnion of Marine and Shipbuilding Workers of America v. N.L.R.B.,320 F.2d 615,620 (C.A. 3), cert. denied 375 U.S. 984;N.L.R.B. v. The Proof Company,242F.2d 560, 562 (C.A. 7).Here, again, however, the Respondent's position on thisthroughout the negotiations manifested no serious desire to agree upon a provi-sion that would be acceptable to the employees' bargaining agent. Thus, althoughthe appropriate unit consisted of the productionand maintenanceemployees andthe truckdrivers for all the companies, the Respondent's seniority proposal wouldestablish a separate seniority list for each of the fourcompanies.Further, its pro-posal provided that in connection with job openings, layoffs, transfers,and similarmatters,seniority would govern,onlywhere the company found that "skill, ability,and other such factors are substantially equal." 16 This provision was renderedeven less meaningful by a subsequent paragraphon managementrights 17whichretained in each company the complete discretion to effect transfers and other per-sonnel changes. Parker testified, and his testimony in this respect was neither deniednor contradicted, that in a discussion of this provision during the bargaining con-ferences, Attorney Stith stated that, under the Respondent's proposed seniority andmanagement rights clauses, if an employee with many years of service was trans-ferred from one company to another, at the new company "he'd lose all seniority." 1818At the hearing, the Respondent offered some testimony that Lebold had stated duringthe bargaining conferences that he, personally, did not care whether the Union secureda checkoff arrangement. On the other band, Attorney Stith conceded that at no time didthe Union withdraw its request for a checkoff provision in the final agreement.18The quotation is from theRespondent'sfirstandsecond counterproposal. The se-niority provision remainedthe same in both.17 Captioned "PlantManagement,Discipline and Dischargeof Employees,"article IXIn the Respondent's first counterproposal and appearingin identical terms as article XIIIIn the Respondent's second counterproposal.18 The quotation is from Parker's credible and undeniedtestimony. STEVENSON BRICK AND BLOCK CO.211The integration of the four separate companies was so complete that a singlebargaining unit embracing all of them had been found appropriate in the represen-tation proceeding. In keeping with this determination the Union sought a senioritysystem based on employment anywhere within the unit. The Respondent rejectedthis approach and insisted that it would agree only to a system whereby senioritywould be based on service within a particular company and further, that it mustbe nontransferable.Sound business reasons in the management of the separatefacilitiesmight have dictated the adoption of some such version of departmentalseniority.No reasons of this nature, however, were offered during the course ofthe bargaining sessions. Instead, the Respondent rested on the adamant assertion,voiced at the outset of the collective-bargaining negotiations, that four separateseniority listswould have to be established. This position, proffered in its firstcounterproposal, was maintained by the Respondent throughout the negotiations.Judged by any standard, the Respondent's proposal on this issue allowed it to retainfull control over seniority and offered the bargaining agent nothing. Since theEmployer at no time sought to explain its attitude as having been dictated by acompelling business necessity, I conclude and find that the Respondent's firm adher-ence to this position throughout the negotiations was a furf'her manifestation on thepart of the Employer that it did not really care to reach a binding agreement withthe Union on this or on any other issue.It is indeed true that the Respondent made a number of concessions during thecourse of the negotiations. It agreed upon several minor items such as pay forjury duty, reporting time and funeral leave as well as an arrangement for sickleave. It also agreed upon one substantial matter, namely, a week's vacation foreach employee with a year or more of service. On the other hand, its adamantopposition to any concession with respect to seniority, the checkoff, a Christmasbonus or a wage adjustment, made impossible the finalization of any completeagreement. Earlier herein, it was found that the bargainingsessionswere precededby extensive violations of Section 8(a)(1), (3), and (5) of the Act from Septem-ber to December 1964 on the part of the Respondent's supervisory hierarchy. It ismy conclusion that, in the light of this background, the Respondent's position onthe foregoing subjects at the bargaining sessions held during the winter and springof 1965 was motivated by a desire to defeat, rather than to promote, an agreement.N.L.R.B. v. Reed & Prince Manufacturing Co., supra; East Texas Steel CastingsInc.,154 NLRB 1080. In view of the facts found above with respect to theRespondent's conduct during the negotiations, considered along with the back-ground evidence as to the Respondent's opposition to union organization generally,it ismy conclusion that the Respondent's entire course of action throughout thebargaining conferences was lacking in a good-faith desire to arrive at a final agree-ment in its negotiations with the Union. For this reason, I conclude and find thatthe Respondent's violation of Section 8(a)(5) and (1) commenced on January 19,1965, the date on which it met with the Union for the first baigainingsession.CabinetManufacturing Corporation,140 NLRB 576, footnote 2.1919The General Counsel likewise alleged that the Respondent failed and refused to meetwith the Union at reasonable times and places. The parties held 14 bargaining Sessionsduring the course of the 6-month period During at least one of those meetings, the confer-ence held on March 31, 1965, Attorney Stith was absent and nothing was accompli"hed be-cause his substitute stated, in effect, that his participation would be limited to making areport on the meeting to Stith Further, in the period subsequent to the strike the Respond-ent manifested no urgency about conferring with the Union A period of over 2 weekselapsed between the conference of May 13 and the one held on May 28, and thereafter onlytwo more meetings were held during the month of June On the other hand, there weretimesduring the early history of the bargaining conferences when the union representa-tives were unable to meet with Stith as early as lie had proposed Also, some of the ses-sions were scheduled to meet in the afternoon, rather than earlier in the day, in order toaccommodate Lebold, the Union's regional director, since his air travel connections wouldnot allow him to reach New Bern in the morning. As a result of the foregoing considera-tions, it is my conclusion that the General Counsel has not proved by a preponderance ofthe evidence that the Respondent violated Section 8 (a) (5) Insofar as the complaint allegedthat the Employer failed to meet with the Union at reasonabletimes and places.It should be noted also that during the course of the hearing the General Counsel with-drew two other allegations of the complaint in Case 11-CA-2717. These were to the effectthat theRespondent also violatedSection 8(a) (5) byinsistingon the inclusion of a no-strike clause while at the sametimerefusing to grant anyform of arbitration (subpara-graph10-d) and by insisting on the inclusion of a hospitalization insurance program whosebenefits were determined on the basis of race(subparagraph 10-i). 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The issues with respect to the strike;conclusions with respect theretoThe strike which began on the morning of May 3 lasted until May 13, 1965,when it was terminated by the Union. At the bargaining session held on the latterdate the Union notified the Respondent that it was terminating the strike and offer-ing, on behalf of the employees, that all the strikers return to work unconditionally.The following morning the Union sent another telegram of similar import to theRespondent. That morning, also, many of the strikers returned to the Respondent'spremises and sought reemployment. All of them who did so were told that therewas no work for them. Subsequent efforts on the part of the Union to secure theirreinstatement were answered by the Respondent with the declaration that no workwas available. The General Counsel alleged that the walkout was caused and pro-longed by the Respondent's unfair labor practices and that, for this reason, it wasan unfair labor practice strike. This is deniedby the Respondent, according towhom the strike was purely economic in character.Subsequent to each bargaining session the union committee reported to themembership at a meeting in the union hall. After the bargaining conference onApril 30, this committee made the customary report to the employees in such ameeting. Parker testified that after this report to the membership, a motion to strikewas offered, and the 40 to 50 employees present voted unanimously in favor ofa strike. Earlier herein, it has been found that the Respondent's entire course ofconduct during the bargaining sessions manifested bad faith and constituted a viola-tion in Section 8 (a) (5) and (1) of the Act. The Board has found that an employ-er'srefusal to negotiate in good faith with the majority representative of itsemployees frequently precipitates such employee unrest that a strike ensues. Whenthis happens, it is well settled that the resulting walkout is an unfair labor prac-tice strike and that, upon its termination, the strikers are entitled to reinstatementregardless of whether replacements have been hired to take their jobs.MastroPlastics Corp v. N.L.R.B.,350 U.S. 270, 278;N.L.R.B. v. Stilley Plywood Com-pany, Inc.,199 F.2d 319, 320-321 (C.A. 4), cert. denied 344 U.S. 933;N.L.R.B.v.American Aggregate Company, Inc.,305 F.2d 559, 562-563 (C.A. 5). On therecord in this case, I conclude and find that the strike here involved resulted fromtheRespondent's refusal to negotiate in good faith with the majority representa-tive.Accordingly, the work stoppage in issue must be, and is, found to have beenan unfair labor practice strike. Consequently, the employees who joined in thewalkout were unfair labor practice strikers, entitled, upon application, to reinstate-ment regardless of whether they had been replaced. The Respondent's refusal toaccord reemployment to the strikers on and after May 13, 1965, when they uncon-ditionally sought reinstatement,was a violation of Section 8(a)(3) and (5).20IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYI shall recommend the conventional cease-and-desist order and the affirmativerelief which is customarily ordered in cases of this nature.Thus, itwill be recom-mended that the Respondent be ordered (1) to bargain collectively with the Union,upon request;(2) to offer to all the strikers named in the complaint,and also inAppendix A attached to this Decision,immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges,discharging,ifnecessary,any replacements in order toprovide work for the strikers; and (3) to make whole all of said strikers for anyloss of earnings they may have suffered by reason of the discrimination againstthem, by payment to each of a sum of money equal to that which each normallywould have earned as wages from 5 days after the strikers' unconditional request'OThe names ^of the strikers appear in footnote7, supraIt was on their behalf thatthe Union made an unconditional application for reemployment on May 13 and 14, 19(13All of them so listed in the foregoing numbered footnote are deemed unfair labor practicestrikers within the terms of the above finding and, therefore, are entitled to reinstatementwithbackpay. STEVENSON BRICK AND BLOCK CO.213for reinstatement on May 13, 1965, to the date of their reinstatement or Respond-ent's offer of reinstatement less the net earnings of each during such period, to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289,291-294.Interest shall be added at the rateof 6 percent per annum in accord with the decision of the Board inIsis Plumb-ing & Heating Co.,138 NLRB 716.In view of the fact that the unfair labor practices committed are of a characterstriking at the root of employee rights safeguarded by the Act, it will be rec-ommended that the Respondent be ordered to cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce and the Union is a labor organiza-tion, all within the meaning of the Act.2.All production and maintenance employees and truckdrivers employed by theRespondent at New Bern,Havelock, and Beaufort,North Carolina,excludingoffice clerical employees,professional employees,outside salesmen,guards andsupervisors as defined in the Act,constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.3.At all times since November 20, 1964, the Union has been the exclusiverepresentative,for the purpose of collective bargaining within the meaning ofSection 9(a) of the Act, of all the employees in the aforesaid appropriate unit.4.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.5.By failing and refusing to bargain in good faith with the Union as the exclu-sive bargaining representative of its production and maintenance employees andtruckdrivers,and by unilaterally changing the hours of work in November andDecember 1964 of employees in the appropriate unit, the Respondent has engagedand is engaging in unfair labor practices within the meaning of Section 8(a)(5)and (1)of the Act.6.The strike, which commenced on May 3, 1965,was caused by the Respond-ent's unfair labor practices,and hence was an unfair labor practice strike.7.By refusing to reinstate the unfair labor practice strikers, upon their uncondi-tional request,the Respondent has discriminated in regard to their hire and tenureof employment,thereby discouraging membership in the aforesaid labor organiza-tion,and has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.9.The General Counsel has not proved by a preponderance of the evidence thatthe Respondent interfered with,restrained,or coerced employees in the exercise ofthe rights guaranteed by the Act, except by the acts and conduct found herein tohave been violative.Upon the foregoing findings and conclusions and the entire record,and pursuantto Section 10(c) of the Act,I hereby issue the following:RECOMMENDED ORDERStevenson Brick and Block Company, General Wholesale Building Supply Com-pany, New Bern Building Supply Company and Ready-Mix Concrete Corp, theirofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in any labor organization of their employees, bydiscriminating in regard to their hire,tenure, or any other terms or conditions ofemployment.(b) Interrogating employees concerning union affiliation or activities in a mannerconstituting interference, restraint,or coercion in violation of Section 8(a)(1).(c)Threatening the loss of privileges and curtailing credit extended to theiremployees for the purpose of thwarting or deterring them in the exercise of any ofthe rights guaranteed employees in Section7 of the Act.(d)Threatening employees with layoffs or any other form of reprisal because oftheirmembership in, sympathy for, support of, or activity on behalf of,any labororganization. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Refusing,upon request, tobargain collectivelyin good faith with Retail,Wholesaleand DepartmentStore Union, AFL-CIO,as the exclusive representativeof all production and maintenance employees and truckdrivers employed by theRespondentsat NewBern,Havelock, and Beaufort,North Carolina,excluding officeclerical employees,professional employees,outside salesmen,guards, and super-visors as defined inthe Act.(r)Discouraging membershipin the above-named Union,or in any other labororganization by refusing reinstatement to unfair labor practice strikers upon theirunconditional request,or bydiscriminating against their employees in any othermanner in regard to their hire or tenure of employment or any terms or conditionsof their employment.2.Take thefollowingaffirmative action which is necessaryto effectuate the pur-posesof the Act:(a)Uponrequest,bargaincollectivelywith Retail,Wholesale and DepartmentStoreUnion,AFL-CIO,as the exclusive representative of the employees in theaforestated appropriate unit with respect to rates of pay,wages, hours of employ-ment,and other conditions of employment,and, if an understanding is reached,embody such understanding in a signed agreement.(b)Offerimmediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privi-leges, of all those employees listed in Appendix A, dismissing,ifnecessary, anyperson hired on or afterMay 3,1965, and make whole the aforesaid employees,in the manner set forth in the section of this Decision entitled,"The Remedy."(c) Preserve and, upon request, make availableto theBoard or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records,necessary to analyze theamounts ofbackpaydue under the terms of this Recommended Order.(d) Post at their premises,copies of the attached notice marked"Appendix B." 21Copies of said notice,to be furnished by the Regional Director for Region 11,after being duly signed by the Respondents'authorized representative,shallbepostedby them uponreceipt thereof,and be maintained by them for 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employ-ees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director for Region 11, in writing,within 20 days fromthe receipt of this Decision,what steps the Respondents have taken to complytherewith.22IT IS FURTHER ORDERED that the complaint be dismissed insofar as it alleges anyunfair labor practice,other than as herein specifically found.21 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."22 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith "APPENDIX AJohnie Becton, Jr.William TatumEdward BrownHerman BrownCody UshryClaude Davis, Jr.Daniel BryantJohn BectonMark FonvilleEdward BryantFloyd BlangoJimmie HankinsLeonard BryantJate CarmonEdward Earl HargettDalton CooperCaggie FieldsEdmund Jones, Jr.James A. ConawayLinwood HarrisRobert MannFrederick T. EnglishJoseph JonesThomas MurphyCharlie Gray, Jr.James A. LarkWillieWhiteLellon HargettJames Lee MooreRiley DavisJames LoftinFrank MurphyJohn A. JonesLamb LovickMelvin RobertsWillie HallWilliam MurphyIsaac ThompsonJ.Roy BryantJames SquiresZ. R. WallaceLawrence Davis, Jr.Charles Wilson, Jr. STEVENSON BRICK AND BLOCK CO.APPENDIX B215NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT unlawfully interrogate our employees concerningtheir unionactivities or sympathies.WE WILL NOT discourage membership in any labor organization of ouremployees by discriminating in regard to their hire, tenure, or any other termsor conditions of employment.WE WILL NOT threaten the loss of privileges and curtail credit extended toour employees for the purpose of thwarting their exercise of, or deterring themfrom exercising, any of the rights of employees specified in Section 7 of theAct.WE WILL NOT threaten employees with layoffs or any other form of reprisalbecause of their membership in, sympathy for, support of, or activity on behalfof, any labor organization.WE WILL NOT discourage membership in Retail, Wholesale and DepartmentStore Union, AFL-CIO, or in any other labor organization, by refusing rein-statement to unfair labor practice strikers upon their unconditional request, orby discriminating in any other manner in regard to our employees' hire, ortenure of employment, or any term or condition of employment.WE WILL offer all unfair labor practice strikers whose names are listed inAppendix A attached to the Trial Examiner's Decision, immediate and fullreinstatement to their former or substantially equivalent positions, and makethem whole for any loss of pay each may have suffered as a result of thediscrimination against them.WE WILL, upon request, bargain collectively with Retail,Wholesale andDepartment Store Union, AFL-CIO, as the representative of the employees inthe following appropriate unit with respect to rates of pay, wages,hours ofwork, and other conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement. The bargainingunit is:All of our production and maintenance employees and truckdriversemployed at New Bern, Havelock, and Beaufort, North Carolina, exclud-ing office clerical employees, professional employees,outside salesmen,guards, and supervisors as defined in the Act.WE WILL NOT interfere with, restrain, or coerce our employees in the exer-cise of these rights.All our employees have the right to form, join, or assist any labor union, or not,to do so.STEVENSON BRICK AND BLOCK COMPANY, GENERAL WHOLE-SALE BUILDING SUPPLY COMPANY, NEW BERN BUILDINGSUPPLY COMPANY, READY-MIX CONCRETE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE,We will notify all employees named in Appendix A to the Trial Examin-'er'sDecision if presently serving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended, after dis-charge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliancewith itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina 27101,Telephone 723-2911, Extension 302.